Citation Nr: 1759618	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  09-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as due to service-connected thoracolumbar spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disorder other than dorsolumbar myositis, levoscoliosis, including as due to service-connected thoracolumbar spine disability.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for dorsolumbar myositis, levoscoliosis (thoracolumbar spine disability).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1970 to February 1974, and from February 1977 to November 1984. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.  The instant matter has a long procedural history.  Relevant to the instant decision, in July 2012, the Board, in pertinent part, denied the service connection issues on appeal and remanded the rating and TDIU issues for additional development.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted a Joint Motion for Partial Remand (JMR) vacating the July 2012 decision and remanding the service connection issues for additional development.

In a subsequent April 2014 decision, the Board remanded the issues on appeal for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Review of the record reflects that the requested developed was adequately completed on remand; therefore, the Board finds the issues on appeal are ripe for adjudication.  Further, as the instant decision grants service connection for the cervical and thoracolumbar spinal disorders on appeal, the Board need not discuss its responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006), at this time.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing.  38 C.F.R. § 20.1304 (2017).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the cervical spine disorders of degenerative disc disease (DDD) and arthritis, and the thoracolumbar spine disorders of herniated discs, DDD, and arthritis.

2.  During service the Veteran sought treatment for neck and back problems, which were related to in-service duties as a mechanic.

3.  The currently diagnosed cervical and thoracolumbar spine disorders are related to the Veteran's in-service duties and treatment.

4.  For the rating period on appeal from August 21, 2007, the service-connected thoracolumbar spine disabilities more nearly approximated painful limitation of motion of the thoracolumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less, with no ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks in the previous 12 months.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spine disorders of DDD and arthritis have been met.  
38 U.S.C. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for thoracolumbar spine disorders of herniated discs, DDD, and arthritis have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, for the entire rating period on appeal from August 21, 2007, the criteria for a disability rating of 40 percent, but no higher, for the service-connected thoracolumbar spine disabilities have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5236 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for cervical and thoracolumbar spinal disorders, and remands the issue of entitlement to a TDIU, no further discussion of VA's duties to notify and assist is necessary as to those issues.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In April 2008, VA issued the Veteran VCAA notice that informed of the evidence generally needed to support a claim for an increased disability rating, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The April 2008 VCAA notice was issued to the Veteran prior to the September 2008 rating decision on appeal.  Further, the issues on appeal were readjudicated in a February 2009 statement of the case (SOC), and multiple subsequently issued SSOCs; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded multiple VA spinal examinations throughout the course of this appeal.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that, taken together, the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.

All relevant documentation, including Social Security Administration (SSA) records and VA and private treatment (medical) records, has been secured, or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. 
§§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.


Service Connection for Cervical and Thoracolumbar Spinal Disorders

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Arthritis is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issues on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran asserts that currently diagnosed cervical and thoracolumbar spinal disorders are related to service.  The Veteran contends that he injured multiple joints, including the neck and back, as a result of in-service duties as a mechanic. 

Initially, the Board finds that the Veteran is currently diagnosed with the cervical spine disorders of DDD and arthritis, and the thoracolumbar spine disorders of herniated discs, DDD, and arthritis.  Such diagnoses can be found in the reports from the December 2016 VA spinal examinations.

Next, the Board finds that during service the Veteran sought treatment for neck and back problems, which were related to in-service duties as a mechanic.  Service treatment records reflect that the Veteran sought treatment for back pain on multiple occasions throughout service.  While the evidence of record conveys that the Veteran did not have particularly troublesome neck pain until soon after service separation, a January 1980 service treatment record reflects that the Veteran sought treatment for neck problems at that time.

Further, the report from a July 2010 private opinion letter reports that during service the Veteran injured multiple joints, including the neck and back, as a result of in-service mechanic duties.  Per the report, as a mechanic the Veteran had to lift heavy equipment and adopt uncomfortable positions for long periods of time.  "As a result, continuous stress was applied to multiple articulations which cases chronic inflammatory process and in the long term degenerative changes or stress injuries."  While the DD Form 214 does not expressly state that the Veteran was a mechanic, it does report that the Veteran worked in an aerospace equipment room.  As such, the Board finds the advanced repetitive injuries due to in-service mechanic duties to be credible.

Finally, after a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the currently diagnosed cervical and thoracolumbar spinal disabilities are related to in-service duties and treatment.  

The Veteran is already service connected for the back disability of dorsolumbar myositis, levoscoliosis.  Specifically, the report from a December 1981 physical evaluation board findings and recommended disposition reflects that the Veteran was discharged from service due to this service-connected back disability.  In testimony taken at a December 1981 evaluation board hearing, a doctor testified that the back disorder the Veteran had in service could result in arthritis in the future due to limitation of activities and stresses in the bony structures.

In July 2010, VA received a private medical opinion from the Veteran's physician addressing both the back and the neck.  As to the currently diagnosed cervical spine disorders, the private physician opined that it was more probable than not that the cervical spine disorders were the result of the Veteran's in-service duties that had caused injury and stress on the joints as discussed above. 

As to the thoracolumbar spine disorders, the private examiner opined that "it is more probable than not that his back problem has aggravated."  Having reviewed the opinion and all the relevant evidence of record, it appears to the Board that the private physician used the "aggravated" language because the Veteran was already service connected for a back disability.  It appears to the Board that the private examiner was simply trying to convey that it was as likely as not that the newly diagnosed back disorders were caused by the same forces that resulted in the already service-connected dorsolumbar myositis, levoscoliosis.  This finding is supported by the December 1981 evaluation board hearing testimony in which a physician advanced that the Veteran may develop additional back disorders, to include arthritis, in the future.

The evidence also includes negative VA nexus opinions; however, the Board does not find that these negative opinions outweigh the affirmative evidence of record.  The Veteran is currently diagnosed with the cervical spine disabilities of DDD and arthritis, and the thoracolumbar spine disabilities of herniated discs, DDD, and arthritis, and during service the Veteran sought treatment for neck and back problems, which were related to in-service duties as a mechanic.  A private physician has opined that the Veteran's currently diagnosed cervical and thoracolumbar spinal disabilities are related to service.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the aforementioned cervical and thoracolumbar spinal disabilities were incurred in active service.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102.

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive, secondary, or any other basis as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).

Rating for Thoracolumbar Spine Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).    

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Further, the Board notes that it has reviewed all of the available VA, private, and in-service treatment records from the relevant rating period on appeal. While there are extensive VA and private treatment records documenting the Veteran's orthopedic symptoms, the records do not convey any additional relevant symptoms beyond those discussed below.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range-of-motion of the lumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range-of-motion of the lumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is provided for forward flexion of the lumbar spine 30 degrees or less, or favorable ankylosis of the entire lumbar spine, while a 50 percent disability rating is assigned for unfavorable ankylosis of the entire lumbar spine.  Finally, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2) (See also Plate V) provides that, for VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range-of-motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range-of-motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range-of-motion is normal for that individual will be accepted.

Note (4) instructs to round each range-of-motion measurement to the nearest five degrees.

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The diagnostic codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability;
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also DC 5003); 5243 Intervertebral disc syndrome.

The IVDS Rating Formula provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Having reviewed all the evidence of record, the Board finds that, for the rating period on appeal from August 21, 2007, the service-connected thoracolumbar spine disabilities more nearly approximated painful limitation of motion of the thoracolumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less, with no ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks in the previous 12 months.

Per the report from a May 2008 VA spinal examination, the Veteran advanced having pain and stiffness in the back.  The Veteran also conveyed having flare-ups of pain after walking more than 30 minutes.  Upon range of motion testing the Veteran had forward flexion to 55 degrees.  Examination of the Veteran showed no ankylosis or any other disorder related to the back.  Further, it was reported that the Veteran did not have any incapacitating episodes.

A new VA spinal examination was conducted in November 2009.  The Veteran advanced having severe flare-ups of pain on a regular basis.  Upon range of motion testing the Veteran had forward flexion to 50 degrees.  Again, examination of the Veteran showed no ankylosis or any other disorder related to the back, and no incapacitating episodes.  The Veteran did have muscle spasms and guarding.

Subsequently, another VA spinal examination was conducted in December 2016.  At that time, the Veteran continued to have the symptoms discussed above.  Range of motion testing showed forward flexion to 60 degrees.  As before, examination of the Veteran found no ankylosis or any other disorder related to the back, and no incapacitating episodes.  Another VA spinal examination was performed in June 2017.  While the report was mostly the same as in December 2016, at that time forward flexion was limited to 40 degrees.

After a review of all the evidence, lay and medical, the Board finds that, for the increased rating period on appeal from August 21, 2007, the service-connected thoracolumbar spine disabilities more nearly approximated painful limitation of motion of the thoracolumbar spine, with flare-ups of pain, resulting in forward flexion of 30 degrees or less, with no ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks in the previous 12 months, to warrant a 40 percent initial disability rating, but no higher.  38 C.F.R. § 4.71a.  As discussed above, during the relevant period on appeal, the forward flexion readings ranged from 40 to 60 degrees.  Further, the Veteran has regularly conveyed having flare-ups of pain.  When considering this and all the other evidence of record, the Board finds that during a flare-up of pain the forward flexion is likely limited to approximately 30 degrees or less.  As such, the Board will resolve reasonable doubt in favor of the Veteran to find that, for the rating period on appeal from August 21, 2007, forward flexion of the thoracolumbar spine was limited to 30 degrees or less due to painful limitation of motion with painful flare-ups, warranting a 40 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5236; DeLuca.

The Board has considered whether a disability rating in excess of 40 percent for the lumbar spine disorder is warranted.  First, the evidence of record reflects no ankylosis of the spine, and a disability rating in excess of 40 percent is not warranted on that basis.  Second, as to incapacitating episodes due to IVDS, none of the evidence received by VA has conveyed that the Veteran ever had incapacitating episodes with a total duration of six weeks or more during any 12 month period on appeal.  As such, a disability rating in excess of 40 percent due to incapacitating episodes is not warranted.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that a disability rating in excess of 40 percent is warranted at any point during the relevant rating period for the thoracolumbar spine disorders.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to August 21, 2007, the date of claim for increase.  See Hart, 21 Vet. App. 505.  The evidence of record conveys that the Veteran's forward flexion was likely limited to 30 degrees or less during flare-ups prior to August 21, 2006 (one-year prior to the date of claim).  For this reason, the appropriate effective date for the increased disability rating of 40 percent is August 21, 2007, the date of receipt of increased rating claim.  See 38 C.F.R. § 3.400(o) (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide veterans a one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Finally, the Board has also considered whether the Veteran is entitled to a separate compensable disability rating for any objective neurologic, or other, disabilities related to the service-connected thoracolumbar spine disorders.  The Veteran is already service connected for radiculopathy of the left lower extremity.  Further, in the September 2008 rating decision, the RO denied service connection for radiculopathy of the right lower extremity.  As the Veteran did not appeal this denial, the issue of service connection/separate compensable rating for radiculopathy of the right lower extremity is not before the Board at this time.  Further, no neurologic or other disabilities related to the service-connected thoracolumbar spine disorders have been diagnosed, either by the VA examiners or in the relevant VA and private treatment records.  As such, no separate compensable disability rating is warranted for any additional disability related to the thoracolumbar spine disorders.

Extraschedular Referral Consideration

The Board has also considered whether an extraschedular rating is warranted for the service-connected thoracolumbar spine disorders.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  
See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's thoracolumbar spine disabilities have manifested primarily as painful limitation of motion with flare-ups, stiffness, muscle spasms, guarding, and difficulty walking and engaging in various other physical activities.  As discussed above, painful limitation of motion with painful flare-ups, muscle spasms, and guarding are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The schedular rating criteria also allow for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a.

Further, any functional limitations imposed by the Veteran's thoracolumbar spine disorders, which here includes difficulty walking and engaging in various other physical activities, are primarily the result of the back pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's back pain and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2017).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the thoracolumbar spine disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate.  Absent any exceptional factors associated with the thoracolumbar spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.


ORDER

Service connection for cervical spine disabilities of DDD and arthritis is granted.

Service connection for thoracolumbar spine disabilities of herniated discs, DDD, and arthritis is granted.

For the rating period from August 21, 2007, an increased disability rating of 40 percent for the service-connected thoracolumbar spine disorders, but no higher, is granted.



REMAND

TDIU

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  38 C.F.R. § 4.16(a), (b) (2017).

After reviewing all the evidence of record, both lay and medical, and in light of the Veteran's many service and non-service-connected disorders, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  For these reasons, a VA occupational evaluation may assist the Board in its determination as to whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Further, VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record.  Further, the AOJ should obtain any outstanding VA treatment records for the period from August 2017.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Contact the Veteran and request information as to any outstanding private treatment records for all service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected disabilities, not already of record, for the period from August 2017.

3.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to perform physical and/or sedentary work, and/or are so disabling as to prevent training for positions at which the Veteran could work.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.  Then, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


